Citation Nr: 0831577	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-24 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The veteran had active military service from June 1943 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California, in which the RO denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The veteran filed a 
notice of disagreement in April 2005 and a statement of the 
case was issued in July 2005.  However, in the veteran's 
August 2005 substantive appeal (VA Form 9), the veteran noted 
that he was only appealing the issue of entitlement to 
service connection for bilateral hearing loss, and that he 
was withdrawing his claim for service connection for 
tinnitus.  See 38 C.F.R. § 20.202 (2007); Ledford v. West, 
136 F.3d 776, 770-80 (Fed. Cir. 1998).  Thus, as the veteran 
did not perfect his appeal of the claim for service 
connection for tinnitus with the submission of a substantive 
appeal, this matter is not in appellate status.  Although the 
Board has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the appellant.  See VAOPGCPREC 9-99, 64 Fed. 
Reg. 52376 (1999); cf. March v. West, 11 Vet. App. 468 
(1998); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  
In this instance, the veteran is not prejudiced in that the 
matter in question has not been certified for appeal and 
there is not any indication that he is of the belief that 
such matter is in appellate status.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran's service medical records do not show hearing 
loss during active service or for many years thereafter; the 
preponderance of the evidence is against a nexus between a 
current hearing loss disability of either ear and any 
incident of service, to include claimed in-service exposure 
to acoustic trauma.   

CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated during 
active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim. VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in April 2004 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the July 
2004 RO decision that is the subject of this appeal in its 
April 2004 letter.  Accordingly, the RO provided proper VCAA 
notice at the required time.

With respect to the Dingess, 19 Vet. App. at 473, 
requirements, the veteran was provided with notice of the 
laws and regulations governing ratings and effective dates in 
a March 2006 letter, but such notice was post- decisional.  
See Pelegrini, supra.  As to this timing deficiency, the 
Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Veterans Court, the burden shifts to VA to demonstrate that 
the error was not prejudicial.  The Federal Circuit reversed 
the earlier holding of the Veterans Court in Sanders that an 
appellant before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.  "[A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss, and renders moot any questions as to 
higher evaluations or effective dates.  Such a lack of timely 
notice did not affect or alter the essential fairness of the 
RO's decision.  While the veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received a 
VA examination in February 2007, which was thorough in nature 
and adequate for the purposes of deciding this claim.  In the 
February 2007 examination report, an opinion addressing the 
contended nexus was provided.   

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

The veteran's WD AGO Form 53-55, Enlisted Record and Report 
of Separation, shows that he had active military service from 
June 1943 to March 1946.  The veteran's Military Occupational 
Specialty (MOS) was as a barber.  In regard to military 
qualification (i.e., infantry, aviation, and marksmanship 
badges, etc.), "rifle" was noted, and with respect to 
battles and campaigns, "Rhineland" was reported.  The 
veteran received the European African Middle Eastern Theater 
Service Medal.  In a Separation Qualification Record from the 
Army of the United States, a summary of the veteran's 
military occupations was provided.  In this regard, it was 
noted that the veteran supervised the work of the German and 
Italian civilian barbers in a post officers barber shop.  It 
was further reported that the veteran ordered supplies and 
generally oversaw the work of assistants.  The veteran was 
also responsible for the efficiency and cleanliness of the 
shop surroundings.      

The veteran's service medical records are negative for any 
complaints or findings of hearing loss.  The records show 
that in March 1946, the veteran underwent a separation 
examination.  At that time, the examiner stated that the 
veteran did not have any ear abnormalities.  The veteran's 
hearing was 15/15, bilaterally, on whispered voice testing.  
Audiometric testing was not performed.

VA Medical Center (VAMC) outpatient treatment records, dated 
from April to August 2003, show that in February 2003, the 
veteran was seen for an audiological evaluation.  The 
audiologist, M.L.B., M.S. (initials used to protect privacy), 
stated that the veteran had been recently seen for an initial 
audiological evaluation with report of hearing loss, onset 
within the last five years.  Ms. B. indicated that according 
to the veteran, he was exposed to noise during service while 
firing rifles, grenade launchers, and machine guns.  The 
veteran denied noise exposure in civilian career as a junior 
high and high school teacher.  He reported recreational noise 
exposure using power tools.  Following the audiological 
evaluation, the veteran was diagnosed with sensorineural 
hearing loss.  

In February 2004, the veteran filed a claim of entitlement to 
service connection for bilateral hearing loss.  

In a statement from the veteran, received by the RO in May 
2004, the veteran maintained that he currently had bilateral 
hearing loss that was related to his period of active 
service, specifically to in-service noise exposure.  The 
veteran stated that beginning with infantry weaponry 
training, he was exposed to loud noises and "related effects 
over time."  He indicated that while he was stationed in 
London, he experienced acoustic trauma during an air raid 
bombing in Luftcuaffe and "buzz bomb bombing" near the end 
of the war.  According to the veteran, even though he noticed 
a hearing loss, he did not seek treatment.  The veteran 
reported that at present, he received treatment at the VA for 
his bilateral hearing loss and that his audiologist, Ms. 
M.L.B., agreed with him that his military service very likely 
contributed to his current hearing disability.   

In a private audiology evaluation report from C.N., M.A., 
clinical audiologist, dated in October 2006, with attached 
audiometric examination reports, dated in September 2002 and 
October 2006, Ms. N. stated that the veteran presented 
himself with a history positive for bilateral hearing loss 
for 62 years.  According to Ms. N., the etiology of the 
veteran's hearing loss was a combination of extensive noise 
exposure sustained while in active military duty many years 
ago, along with some natural hearing loss due to aging.  
Following an audiological evaluation, Ms. N. diagnosed the 
veteran with a bilaterally symmetrical moderate to severe and 
profound sensorineural hearing loss.  Ms. N. opined that the 
more severe portion of the veteran's hearing loss in the high 
frequency range was more likely than not due to the noise 
trauma sustained while in active military duty many years 
ago.  The attached September 2002 and October 2006 
audiometric examination reports contained uninterpreted 
graphical representation of the veteran's auditory threshold 
testing results.

A VA audiological evaluation was conducted in February 2007.  
In the evaluation report, the examiner noted that she had 
reviewed the veteran's claims file.  The examiner stated that 
the veteran's MOS during service was as a barber, and that 
upon his discharge, his hearing was 15/15 for whispered voice 
testing, bilaterally, which was within normal limits.  
According to the examiner, the veteran was initially seen by 
VA in February 2003 when he was diagnosed with bilateral 
sensorineural hearing loss.  Private medical audiological 
evaluation reports, dated in September 2002 and October 2006, 
revealed bilateral sensorineural hearing loss.  The examiner 
indicated that according to the veteran, he was exposed to 
acoustic trauma as an infantryman during World War II with 
noise from rifles, grenade launchers, and machine guns.  The 
veteran denied noise exposure in civilian occupation as a 
teacher.      

The audiological examination revealed that the veteran had 
pure tone air conduction threshold levels in the right ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz as follows: 35, 50, 
60, 65, and 85 decibels, respectively, with a pure tone 
average of 65 decibels.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold levels 
of 45, 60, 60, 75, and 95 decibels, with a pure tone average 
of 73 decibels.  Speech discrimination percentages were 92 
percent in his right ear and 52 percent in his left ear.  The 
examiner interpreted the results as showing a borderline 
normal/mild sloping to severe/profound sensorineural hearing 
loss, bilaterally.  She stated that the veteran's service 
medical records showed normal hearing levels at the time of 
military discharge, as measured by voice tests.  The veteran 
filed his initial claim for service connection for bilateral 
hearing loss in 2004, over 58 years after his separation from 
the military.  The examiner indicated that according to the 
veteran, his military service caused his hearing loss.  
However, the examiner noted that the record was silent for 
any evidence showing that the veteran sought 
evaluation/treatment for that condition until 2002, over 56 
years after military discharge.  The examiner stated that the 
current VA audiometric configuration was not consistent with 
a history of past noise exposure; rather, it suggested 
presbycusis (age-related hearing loss).  Thus, the examiner 
opined that the veteran's current bilateral hearing loss was 
not at least as likely as not due to in-service noise 
exposure, to include infantry training and London air raids.      

In June 2007, the RO received a letter from the veteran's 
sister, Ms. B.C., in support of the veteran's claim.  In the 
letter, Ms. C. stated that the veteran had excellent hearing 
prior to his entrance into the military.  According to Ms. 
C., her parents had good hearing throughout their lives, as 
did she.  


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including sensorineural hearing loss, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.     

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

It is also pertinent to note that Court has held that 38 
C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
audiometric testing limits at separation from service.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court 
explained that when audiometric test results do not meet the 
regularity requirements for establishing a "disability" at 
the time of the veteran's separation, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
bilateral hearing loss.  The veteran asserts that during 
infantry weaponry training, he was exposed to loud noises 
while firing rifles, grenade launchers, and machine guns.  He 
also notes that he experienced acoustic trauma during air 
raid bombings in London.  The veteran claims that due to his 
in-service noise exposure, he developed bilateral hearing 
loss.  

In this case, the Board is cognizant that during basic 
training, the veteran was most likely exposed to loud noises.  
However, the veteran's MOS was as a barber and, as such, it 
does not appear that ongoing noise exposure was a part of his 
in-service responsibilities.  (Emphasis added.)  In addition, 
there is no evidence of record to show that the veteran was 
in London during air raid bombings.  Nevertheless, even 
accepting as true, as stated above, the veteran's MOS as a 
barber is not indicative of a position in which ongoing 
exposure to loud noises would normally occur.  Official 
records do not show that the veteran was in combat, and he 
does not claim to have been in combat.  Therefore, the combat 
presumptions found in 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) are not for application.  

Upon a review of the veteran's service medical records, they 
are negative for any complaints or findings of hearing loss.  
In addition, in the veteran's March 1946 separation 
examination, the examiner stated that the veteran did not 
have any ear abnormalities, and that his hearing was 15/15, 
bilaterally, on whispered voice testing, which was within 
normal limits.  The first medical evidence of bilateral 
hearing loss was in February 2003, approximately 57 years 
after the veteran's discharge.  In addition, the first 
medical evidence of a hearing loss disability as defined by 
38 C.F.R. § 3.385 is dated in February 2007, approximately 61 
years after the veteran's discharge.  With respect to 
negative evidence, the Court has held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].    

In the instant case, the veteran is certainly competent to 
state whether he noticed a decrease in hearing.  However, as 
a layman, he is not competent to diagnose a hearing loss 
disability as defined by 38 C.F.R. § 3.385 (2007), nor is he 
competent to give an opinion on whether his current hearing 
loss is etiologically related to any incident of service, to 
include exposure to excessive noise.  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
veteran's lay statements are entitled to no probative value.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu, 
supra.            

The Board recognizes that the evidence of record also 
includes a lay statement from Ms. B.C., the veteran's sister.  
To whatever extent such statement is offered as evidence that 
the veteran currently has bilateral hearing that is related 
to his period of active military service, such a statement 
does not constitute competent, and hence, probative evidence 
with respect to the medical aspect of the issue under 
consideration.  As a layperson without medical expertise, she 
is not qualified to offer evidence that requires medical 
knowledge such as a diagnosis or opinion as to the etiology 
of a disability.  See Espiritu, supra.  

The Board acknowledges that the existence of the veteran's 
currently diagnosed bilateral hearing loss is not in dispute.  
The audiometric findings obtained from the February 2007 VA 
audiometric examination reflect the required thresholds for a 
finding of hearing impairment in both ears under 38 C.F.R. 
§ 3.385.  However, in regard to the pertinent question of 
whether the veteran's currently diagnosed bilateral hearing 
loss is related to service, there are discrepancies in the 
medical opinions of record.  In the private audiology 
evaluation report from Ms. C.N., dated in October 2006, Ms. 
N. stated that the etiology of the veteran's hearing loss was 
a combination of extensive noise exposure sustained while in 
active military duty, along with some natural hearing loss 
due to aging.  She opined that the more severe portion of the 
veteran's hearing loss in the high frequency range was more 
likely than not due to the noise trauma sustained while in 
active military duty many years ago.  

In regard to the opinion from Ms. N., the Board finds that 
its probative value is diminished by several factors.  There 
is no indication that Ms. N. reviewed the veteran's service 
medical records, to include a March 1946 separation 
examination, which were negative for any complaints or 
findings of hearing loss.  The separation examination 
included a normal whispered voice hearing test.  Ms. N. did 
not address the fact that the veteran's MOS during service 
was as a barber, which as previously stated, is not 
indicative of a position in which ongoing exposure to loud 
noises would normally occur.  There is no service personnel 
evidence to show combat duty or an MOS that is consistent 
with excessive noise exposure.  The opinion did not cite any 
clinical evidence dated during or proximate to service to 
support the contended causal relationship.  As stated above, 
the first medical evidence of bilateral hearing loss was in 
February 2003, approximately 57 years after the veteran's 
discharge.  See Maxson, supra.  For the foregoing reasons, 
the Board finds that the probative value of the private 
audiologist's opinion is significantly diminished.  See 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993) ("[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence").

By contrast, the Board attaches significant probative value 
to the conclusion reached by the VA examiner in the February 
2007 examination report.  This examiner specifically noted 
that she had reviewed the veteran's claims file.  The 
examiner acknowledged that the veteran's MOS was as a barber 
and that the service medical records, including the March 
1946 separation examination, were negative for any complaints 
or findings of hearing loss.  Following the audiological 
evaluation and a review of the claims file, the examiner 
diagnosed the veteran with bilateral sensorineural hearing 
loss and opined that the veteran's current bilateral hearing 
loss was not at least as likely as not due to in-service 
noise exposure, to include infantry training and London air 
raids.  The examiner specifically reported that the current 
VA audiometric configuration was not consistent with a 
history of past noise exposure; rather, it was suggestive of 
presbycusis (age-related hearing loss).  

The Board gives significant weight to the VA examiner's 
opinion because it was clearly based on a review of the 
claims file with specific citation to the clinical record and 
it was supported by a rationale with the clinician pointing 
to the audilogical test results being consistent with age 
related versus noise induced hearing loss.  And as noted 
above, the absence of any contemporaneously recorded medical 
evidence of hearing loss until February 2003, approximately 
57 years after the veteran's discharge, is itself significant 
and it weighs against the contended causal relationship.

The Board also recognizes that in a May 2004 statement from 
the veteran, he noted that his VA audiologist, Ms. M.L.B., 
agreed with him that his military service very likely 
contributed to his current hearing disability.  However, lay 
statements as to what a doctor (or in this case, audiologist) 
said are not competent evidence.  See Warren v. Brown, 6 Vet. 
App. 4, (1993); see also 38 C.F.R. § 3.159(a)(2).  The 
connection between what a physician said and the layman's 
account of what he purportedly said, when filtered through a 
"layman's sensibilities" is attenuated and inherently 
unreliable.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Dean v. Brown, 8 Vet. App. 449 (1995).  In addition, 
the Board notes that the evidence of record includes VAMC 
outpatient treatment records, dated from April to August 
2003, which show that the veteran was seen intermittently by 
Ms. M.L.B. for his bilateral hearing loss.  The records, 
however, are negative for any statement from Ms. M.L.B. 
regarding a nexus between the veteran's period of active 
military service and his current bilateral hearing loss.  She 
noted that according to the veteran, he was exposed to noise 
during service while firing rifles, grenade launchers, and 
machine guns.  Ms. M.L.B. also diagnosed the veteran with 
sensorineural hearing loss.  Nevertheless, she did not 
specifically link the veteran's bilateral hearing loss to his 
period of service, to include claimed in-service exposure to 
acoustic trauma.  Rather, she noted that the onset of the 
veteran's bilateral hearing loss was within the last five 
years.   

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) and the benefit-of-the-doubt 
doctrine, but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).     



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


